DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS)s were submitted on 02/03/2022 and 05/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Responses to Arguments 
Applicant’s amendments filed 06/09/2022 have been fully considered overcome drawings and claim and objections previously set forth in the Non-Final Office Action mailed 1/14/2022.  
Applicant's argument filed 06/09/2022 with respect to the rejection of claim 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive. 
Applicant’s arguments filed 06/14/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
On pages 14-16 of Remarks with respect to the limitation related to “calculating the rate of change for the raw pressure sensor data”, Applicant alleges that Bacon does not teach the use of "rate of change," which is central to Applicant's invention as set forth in Claims 1, 11 and 19 by stating
the term "rate of change" refers to the slope of a line plotting averaged pressures over time, and 
The secondary Bacon reference does not disclose the use of "rate of change" for diagnosing changes to well. Instead, Bacon only discloses determining the absolute changes in certain measurements over time - not the "rate of change" over time. 
Examiner respectfully disagrees. 
Note that Examiner interprets, under the broadest reasonable interpretation, that the limitation of "rate of change" may be indicative of, or equivalent to, a variance, amount, level, degree, or classifications (e.g., increase/decrease/no change) of change which is generated (or calculated) during the data processing, because the claims fail to recite sufficiently definite structure or acts with respect to the limitations of "rate of change" or as to what/how to, as Applicant alleges, diagnose change to well on the basis of the rate of change with sufficiently definite structure or acts. Respectfully note that MPEP § 2145(VI) discusses arguments about limitations that are not claimed.  MPEP § 2145(VI) states that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims”. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, the features upon which applicant relies (i.e., "rate of change") are not recited in the rejected claim(s) with sufficiently definite structure or acts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). (FP 7.37.08).  Therefore, the Examiner maintains the previous position that the claims are rejected under 35 U.S.C. 103 as being unpatentable over Spicer in view of Bacon.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer et al. (US PGPUB US 2019/0128112 A1, hereinafter referred to as “Spicer”) in view of Bacon et al. (US PGPUB US 2019/0153840 A1, hereinafter referred to as “Bacon”).
Regarding Claim 1, Spicer teaches a method of monitoring the occurrence of pressure anomalies (Figs. 1A-1C, a hydraulic fracturing system 100) carried out on a child or infill well (Figs. 1A-1C, treatment wellbore 106) that is located near one or more passive or parent monitoring wells (Figs. 1A-1C, monitoring wellbore 108), the method comprising the steps of: 
streaming live completion and operational data for the hydraulic fracturing operation to a computer-implemented pressure anomaly analysis module (Figs. 1A-1C; Para. 0070, “As shown specifically in FIG. 1C, the monitor fractures 110 emanating from the monitor wellbore 108 and the treatment fractures 112 emanating from the treatment wellbore 106 may extend past each other (e.g., overlap in one or two dimensions) when formed. In some aspects, data about the location of such fractures 110 and 112 and their respective wellbores 108 and 106, such as locations of the wellbores, distances between the wellbores (e.g., in three dimensions) depth of horizontal portions of the wellbores, and locations of the hydraulic fractures initiated from the wellbores (e.g., based on perforation locations formed in the wellbores), among other information”; Para. 0078, “The hydraulic fracture geometric modeling system 120 may be any computing device operable to receive, transmit, process, and store any appropriate data associated with operations described in the present disclosure. The illustrated hydraulic fracture geometric modeling system 120 includes hydraulic fracturing modeling application 130”; Para. 0063-0072); 
obtaining raw pressure sensor data from the one or more passive monitoring wells (Fig. 2; Para. 0072, “As shown in FIG. 2, observed pressure signal values 142 may be received at the hydraulic fracture geometric modeling system 120 from the pressure sensor 114 that is fluidly coupled to or in the monitor wellbore 108”; Para. 0073).  
Spicer fails to explicitly disclose presenting the raw pressure sensor data to the computer-implemented pressure anomaly analysis module; 
processing the raw pressure sensor data with the pressure anomaly analysis module, 
Spicer further fails to explicitly disclose calculating the rate of change for the raw pressure sensor data; 
determining if the rate of change for the raw pressure sensor data exceeds a preset threshold value that indicates the likelihood of a pressure anomaly; and 
alerting an operator of the likelihood of the pressure anomaly if the rate of change for the raw pressure sensor data exceeds the preset threshold value.  
However, Bacon teaches “monitoring the occurrence of pressure anomalies in near real time during a hydraulic fracturing operation” (Para. 0029, “In some example embodiments, the method 100 includes acquiring raw data at step 102. To illustrate, the raw data may include several parameters (e.g., different stream/sets of data representing different fracturing related parameters) that are measured in real time during fracturing. …. the raw data may be received/acquired from a data server that acquires/receives the raw data from fracturing equipment (e.g., sensors) that measure and/or determine the different parameters”).
Bacon further teaches presenting the raw pressure sensor data to the computer-implemented pressure anomaly analysis module (Para. 0041, “the raw data source 202 provides raw data related to a fracturing operation at the well site. The raw data source 202 may be a real-time data source such as fracturing equipment. For example, the raw data source 202 may include multiple sensors that measure, for example, fracturing parameters such as surface pressure of the fluid, … .”); 
processing the raw pressure sensor data with the pressure anomaly analysis module (Para. 0042, “the data conditioner 204 may be a processes the signal representing the raw data from the raw data source 202”).
Bacon furthermore teaches calculating (i.e., generating) the rate of change for the raw pressure sensor data (Para. 0006, “A data processor processes the data to generate (i.e., calculating) output values for use in alarm generation … The data processing includes determining incremental changes in data values of the data and whether the incremental changes are an increase, decrease or no change for each of the at least one fracturing related parameter”; Para. 0055, “the value change module 312 of the data processor 206 analyzes incremental changes (increasing/decreasing/no change) over ranges of time for Treating Pressure, Flow Rate, Friction Reducer, Gel, Downhole Proppant, and Surface Proppant Concentration parameters represented by sets of data values in the output data from the data conditioner 204”; Fig. 3); 
determining if the rate of change for the raw pressure sensor data exceeds a preset threshold value that indicates the likelihood of a pressure anomaly (Abstract, “Processing the conditioned data includes determining incremental changes in data values and whether the incremental changes are an increase, decrease or no change for each of the at least two fracturing related parameters. The incremental changes are summed over a user-defined time period for each of the at least two fracturing related parameters and compared to a threshold for the user-defined time period for each of the at least two fracturing related parameters”; Para. 0006, “determining and indicating as the output values whether the result of the determining and indicating is associated with an abnormal fracturing condition as defined by the user”’ Para. 0055); and 
alerting an operator of the likelihood of the pressure anomaly if the rate of change for the raw pressure sensor data exceeds the present threshold value (Abstract, “The conditioned data is processed to generate output values and generating an alarm based on the output values to indicate an abnormal fracturing condition”).  
Spicer and Bacon are both considered to be analogous to the claimed invention because it is in the same field of a hydraulic fracturing operation and monitoring abnormal fracturing condition in oil/gas completions operations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for monitoring the occurrence of pressure anomalies in real time during a hydraulic fracturing operation based on operational data and sensor data (i.e., raw data) (see at least Figs. 1A-1C and Para. 0063-0072) in real time by processing the sensor data (including pressure data), determining pressure anomaly in comparison to a preset threshold and alerting an operator of the pressure anomaly, taught by Bacon at least at Figs. 1 and 2, Para. 0006, 0029, 0041-0042, 0055, and Abstract. Because Bacon explicitly discloses processing streamed raw data acquired from sensors in real time and generating an alarm signal when detecting anomalous conditions in a hydraulic fracturing operation (Figs. 1 and 2, Para. 0006, 0041-0042 and Abstract). 

Regarding Claim 19, it is a method type claim having similar limitations as of claims 1 and 11 above. Therefore, it is rejected under the same rationale as of claims 1 and 11 above. The additional limitation of “autonomously adjusting the hydraulic fracturing operation with the FDI monitoring system based on the likelihood of an FDI event determined by the FDI analysis module” taught by at least by Spicer at Para 0067 (“The working string can also include flow control devices, bypass valves, ports, and or other tools or well devices that control the flow of fracturing fluid (i.e., adjusting the hydraulic fracturing operation)  from the interior of the working string into the subterranean formation 104”) and Para 0134 (“adjusting one or more parameters of the current hydraulic fracturing operation in the treatment wellbore 106”)

Regarding Claim 20, it is dependent on claim 19 and a method type claim having similar limitations as of claims 1 and 11 above. Therefore, it is rejected under the same rationale as of claims 1 above and 11 below. 

2.	Claims 2-10, 11, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spicer in view of Bacon and further in view of Gupta et al. (US PGPUB US 2018/0142543 A1, hereinafter referred to as “Gupta”).
Regarding Claim 2, neither Spicer nor Bacon explicitly discloses applying a machine learning algorithm to the raw pressure sensor data to determine a correlation between the raw pressure sensor data and the operational design or available subsurface data for the potential cause of the pressure anomaly; and 
autonomously providing the operator with insights to modify operations regarding the potential cause of the pressure anomaly. 
However, Gupta teaches applying a machine learning algorithm to the raw pressure sensor data to determine a correlation between the raw pressure sensor data and the operational design or available subsurface data for the potential cause of the pressure anomaly (Para. 0011, “a monitoring system may include one or more sensors positioned about the BOP stack assembly and/or at various other locations of the mineral extraction system to monitor respective parameters (e.g., pressure, … a computational platform (e.g., digital platform or computing device) configured to use predictive analytics to analyze the sensor data, build (e.g., train and test) a model (e.g., predictive model), calculate an index (e.g., health index or health score), determine a condition and/or predict a future condition of components of the BOP stack assembly, estimate remaining life of components of the BOP stack assembly, and/or predict maintenance needs for components of the BOP stack assembly, for example”; Para. 0030, “the computational platform 55 may calculate a mean change in value of one or more of the parameters over a time window (e.g., 10, 30, 60, 90 minutes) …. the computational platform 55 may receive sensor data 80 from the multiple controllers 40, calculate a change in value in the sensor data 80 received from each of the multiple controllers 40, and use a maximum change for any given time to calculate the mean change that is then input to the machine learning algorithm to build the model 82”; Abstract, Fig. 3); and 
autonomously providing the operator with insights to modify operations regarding the potential cause of the pressure anomaly (Para. 0021, “the computational platform 55 may provide instructions to the controller 50 to cause the controller 50 to output a control signal to automatically initiate a certain test, adjust the test protocols, adjust the test schedules (e.g., frequency with which the test protocols are carried out), and/or operate actuators and/or other components of the BOP stack assembly 16 (e.g., to adjust fluid flow, adjust injection chemicals, close the ram BOP 38 and/or the annular BOP 36, or the like) based on the sensor data”; Abstract, “… input the sensor data into a model to generate a health index predictive of a future condition of a component of a blowout preventer (BOP) stack assembly of the mineral extraction system, and to provide an output indicative of the future condition of the component of the BOP stack assembly”; Para. 0011; Fig. 3).
  Gupta is considered to be analogous to the claimed invention because it is in the same field of oil/gas completions operations and monitoring a mineral extraction system using sensor data such a pressure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide prediction model’s operations for applying pressure sensor data to a prediction model to generate a health index (i.e., correlation between the raw pressure sensor data and the operational design) predictive of a future condition of the mineral extraction system and providing an output (i.e., insights to modify operations) of the future condition, taught by Gupta at least at Fig. 3, Para. 0011 and Abstract.  

Regarding Claim 3, Spicer teaches (Para. 0004, “The execution environment includes a hydraulic fracture geometry solver configured to perform operations including (i) executing a single- or multi-objective, non-linear constrained optimization analysis to minimize at least one objective function associated with the plurality of observed fluid pressures, and (ii) based on minimizing the at least one objective function, determining respective sets of hydraulic fracture geometries associated with at least one of the first hydraulic fracture or the second hydraulic fracture”; That is Spicer teaches performing (i.e., modifying) operations based on analysis of observed fluid pressures).  
Spicer fails to explicitly disclose “autonomously modifying the existing hydraulic fracturing operations in near real time and providing the operator with guidance on resolving the pressure anomaly.” However, Bacon teaches autonomously modifying the existing hydraulic fracturing operations in near real time (Para. 0018, “Early detection of abnormal fracturing conditions may allow timely corrective actions to be taken before the occurrence of unwanted events or anomalies. A real-time data stream may be analyzed to alert a fracturing engineer to a potential anomaly”), and providing the operator with guidance on resolving the pressure anomaly (Para. 0018, “A real-time data stream may be analyzed to alert a fracturing engineer to a potential anomaly”).
Gupta also teaches autonomously modifying the existing hydraulic fracturing operations (Para. 0021, “the computational platform 55 may provide instructions to the controller 50 to cause the controller 50 to output a control signal to automatically initiate a certain test, adjust the test protocols, adjust the test schedules (e.g., frequency with which the test protocols are carried out), and/or operate actuators and/or other components of the BOP stack assembly 16 (e.g., to adjust fluid flow, adjust injection chemicals, close the ram BOP 38 and/or the annular BOP 36, or the like) based on the sensor data”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Bacon and provide operations for modifying the existing hydraulic fracturing operations (i.e., performing operations based on analysis of observed fluid pressures, see at least para. 0004 in Spicer) in real time (see at least para. 0029 in Bacon) and providing the operator with guidance on resolving the pressure anomaly, taught by Bacon at least at Para. 0018 in view of Gupta at least at Para. 0021.  

Regarding Claim 4, Spicer fails to disclose correlating the raw pressure sensor data with a database of pressure anomalies that have been classified by pressure sensor data. However, Bacon teaches correlating the raw pressure sensor data (i.e., performing conditioning of the raw data by processing the raw data to detect pressure anomalies) with a database of pressure anomalies that have been classified by pressure sensor data (Para. 0046-0052, “the raw data source 202 may include a database server 302 that provides raw data to components of the system 200. … the database server 302 may acquire/receive the raw data from fracturing equipment such as sensors. As described above, the raw data includes data streams or sets of data values that correspond to distinct fracturing parameters such as treating pressure, … .”;  Para. 0047, “The data conditioner 204 may receive the raw data from the raw data source 202 and perform conditioning of the raw data. In some example embodiments, the data conditioner 204 may be a signal processing device”; Para. 0048, “… to remove unwanted and/or abnormal spikes in the raw data. To perform outlier removal at step 104, a median value of the raw data over a pre-defined moving window may first be determined. If a particular data value of the raw data is greater than the median value plus an outlier threshold value (e.g., user provided threshold value), the particular data value may be replaced with the median value”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for correlating the raw pressure sensor data with a database of pressure anomalies that have been classified by pressure sensor data, taught by Bacon at least at Para. 0046-0052. Because “correlating the raw pressure sensor data with a database of pressure anomalies” is interpreted to be involved with the operations of performing conditioning of the raw data to classify and detect pressure anomalies which is taught by Bacon at least at Para. 0046-0052.

Regarding Claim 5, neither Spicer nor Bacon explicitly discloses calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval.  However, Gupta teaches calculating the rate of change for the raw pressure sensor data using a rolling average determined on a preset time interval (Para. 0030 “the computational platform 55 may receive sensor data 80 from the multiple controllers 40, calculate a change in value in the sensor data 80 received from each of the multiple controllers 40 and use a maximum change for any given time to calculate the mean change that is then input to the machine learning algorithm to build the model 82. The mean change of each parameter may be useful for evaluating all of the sensor data 80 together”; Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols. … the computational platform 55 may calculate a mean change in value of one or more of the parameters over a time window (e.g., 10, 30, 60, 90 minutes), which may be a moving time window”). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for calculating the rate of change for the raw pressure sensor data using a rolling average (i.e., calculating the mean change) determined on a preset time interval (i.e., at predetermined intervals, and/or at certain times), taught by Gupta at least at Para. 0030 and 0040. 

Regarding Claim 6, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis. However, Gupta teaches polling the pressure sensors for new data on a periodic basis (Para. 0037, “FIG. 5 is a flow diagram of a method 120 of using the monitoring system 60 to build the model 82. In step 122, data, such as the sensor data 80 obtained from the one or more sensors 48 and/or control signals (e.g., provided by the one or more controllers 40 and/or the controller 50), may be recorded in log files (e.g., at the computational platform 55). The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”; Para. 0040).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis (i.e., at predetermined intervals, and/or at certain times), taught by Gupta at least at Para. 0037 and 0040. 

Regarding Claim 7, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs more than once per minute. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs more than once per minute (Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs more than once per minute” is interpreted as a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs more than once per minute (i.e., at predetermined intervals, and/or at certain times during one or more test protocols), taught by Gupta at least at Para. 0040.

Regarding Claim 8, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs at a frequency of less than once per second and more than once per minute. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs at a frequency of less than once per second and more than once per minute (Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs at a frequency of less than once per second and more than once per minute” is interpreted as a number of events to check sensors to obtain sensor data from the sensors at a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs at a frequency of less than once per second and more than once per minute, taught by Gupta at least at Para. 0040.

Regarding Claim 9, neither Spicer nor Bacon explicitly discloses polling the pressure sensors for new data on a periodic basis that occurs at a frequency of more than once per second. However, Gupta teaches polling the pressure sensors for new data on a periodic basis that occurs at a frequency of more than once per second (Para. 0040, “The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”). 
Note that the limitation “a periodic basis that occurs at a frequency of more than once per second” is interpreted as a number of events to check sensors to obtain sensor data from the sensors at a periodically preset time period during one or more test protocols. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for polling the pressure sensors for new data (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs at a frequency of more than once per second, taught by Gupta at least at Para. 0040.

Regarding Claim 10, Bacon teaches a live streaming connection in near real time, as addressed above in the rejection of claim 1. Neither Spicer nor Bacon explicitly discloses receiving updated raw pressure data from the pressure sensors .  However, Gupta teaches receiving updated raw pressure data from the pressure sensors (Para. 0037, “FIG. 5 is a flow diagram of a method 120 of using the monitoring system 60 to build the model 82. In step 122, data, such as the sensor data 80 obtained from the one or more sensors 48 and/or control signals (e.g., provided by the one or more controllers 40 and/or the controller 50), may be recorded in log files (e.g., at the computational platform 55). The sensor data 80 may be obtained continuously, at predetermined intervals, and/or at certain times, such as during one or more test protocols”; Para. 0040).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for receiving updated raw pressure data from the pressure sensors through a live streaming connection in near real time, taught by Gupta at least at Para. 0037 and 0040, because the updated raw pressure data is interpreted as the sensor data continuously obtained from the sensors.

Regarding Claim 11, it is a method type claim having similar limitations as of claims 1 and 2 above. Therefore, it is rejected under the same rationale as of claims 1 and 2 above. The additional limitations of an active well (Figs. 1A-1C, treatment wellbore 106) and a computer-implemented FDI analysis module (Fig. 1, the hydraulic fracture geometric modeling system 120) are taught by Spicer. 
Regarding Claim 14, it is dependent on claim 13 and a method type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale as of claim 2 above. 

Regarding Claim 16, neither Spicer nor Bacon explicitly discloses comparing the output from the machine learning algorithm against additional analytical models that are not based on raw pressure sensor data. However, Gupta teaches comparing the output from the machine learning algorithm against additional analytical models that are not based on raw pressure sensor data (Para. 0019, “the computational platform 55 may be configured to use predictive analytics to analyze the sensor data, train and test a model (e.g., predictive model), calculate an index (e.g., health index or health score), determine a condition and/or predict a future condition of components of the BOP stack assembly 16”; Para 0034, “the computational platform 55 may compare the health index 102 to a threshold 106 (e.g., predetermined threshold or health index threshold), which may be determined using the model 82 and/or based on the previously obtained sensor data 80. In some embodiments, if the health index 102 exceeds the threshold 106, the computational platform 55 may provide an alarm or an output (e.g., via the output device 153) to provide an indication that the health index 102 exceeds the threshold 106”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon in view of Gupta and provide operations for comparing the output from the machine learning algorithm against additional analytical models (i.e., obtaining sensor data from the sensors) on a periodic basis that occurs at a frequency of more than once per second, taught by Gupta at least at Para. 0019, 0030 and 0034, because Gupta teaches operations where the output (i.e., health index 102) calculated using the machine learning algorithm is compared to a threshold 106 (i.e., applicable to an analytical model) which is determined using model 82.

Regarding Claim 17, it is dependent on claim 11 and a method type claim having similar limitations as of claims 1 and 11 above. Therefore, it is rejected under the same rationale as of claims 1 and 11 above. The additional limitations of while the one or more passive monitoring wells are undergoing a fluid injection process (Para. 0007, “The system includes a source of data received from sensors associated with fracturing equipment used to inject fluid into a formation via the wellbore in a completions operation wherein the data includes at least one fracturing related parameter measured in real time by sensors during the completions operation”; Para. 0028) are taught by Bacon at least at Para. 0007 and 0028. 
Note that the limitation “a fluid injection process” is interpreted to be a process or an operation associated with injecting fluid into a formation related to passive monitoring wells (i.e., passive wells where sensors are installed) via a wellbore in a completions operations, as disclosed at least in Para. 0007. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Spicer to incorporate the teachings of Bacon and provide operations for obtaining raw pressure sensor data from the one or more passive monitoring wells (see at least Fig. 2 and Para. 0072) while the one or more passive monitoring wells are undergoing a fluid injection process (see at least Figs. 1A-1C and Para. 0063-0072), taught by Bacon at least at Para. 0007 and 0028.
Regarding Claim 18, it is dependent on claim 11 and a method type claim having similar limitations as of claim 10 above. Therefore, it is rejected under the same rationale as of claim 2 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707. The examiner can normally be reached Monday-Friday 9:30am-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866    

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858